Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Dylan Crow, Reg. No. 41,311 on June 29/2021. 

The application is amended as follows: 

Amendments to the Claims:
The claims will replace all prior versions, and listings, of claims in the application:
(Previously Presented) A method for implementing address translation services between a private cloud domain and a public cloud domain, the method comprising:
obtaining at a public cloud domain, a request from a private cloud domain to the public cloud domain, the request being addressed to the public cloud domain using a first nondenominational address handle associated with the public cloud domain, wherein the first nondenominational address handle was previously generated by the public cloud domain and provided to the private cloud domain by the public cloud domain, and the first nondenominational address handle maps to an IP address of the public cloud domain to process the request;

returning a response to the private cloud domain from the public cloud domain, wherein the response is addressed to the private cloud domain using a second nondenominational address handle associated with the private cloud domain, the first and second nondenominational address handles are used instead of a respective IP address for the private cloud domain and the public cloud domain, and the second nondenominational address handle maps to an IP address of the private cloud domain to receive the response.
(Cancelled).
(Previously Presented) The method of claim 1, further comprising pre-allocating the first nondenominational address handle in a master address mapping table in response to receiving the request from the private cloud domain, wherein the master address mapping table comprises at least one of a source availability zone ID, a destination availability zone ID, an IP address, a port number, or a translated handle.
(Previously Presented) The method of claim 1, further comprising:
	implementing an onboarding process that deploys a multi-cluster manager and a cluster manager in the public cloud domain with an external IP address; and
	implementing an address translation agent on the private cloud domain.
(Original) The method of claim 1, wherein an address translation agent on the private cloud domain runs in a virtual machine.
(Previously Presented) The method of claim 1, further comprising pairing a first multi-cluster manager from the private cloud domain and a second multi-cluster manager from the public cloud domain to create a multi-cluster connection.
(Original) The method of claim 1, further comprising:
	identifying an addition or removal of a node in the private cloud domain; and
	updating a master address mapping table in response to identifying the addition or removal of the node. 
(Cancelled).
(Cancelled).
(Previously Presented) The method of claim 1, further comprising programming a load balancer with different port numbers, wherein the different port numbers correspond to different services.
(Previously Presented) A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts, the set of acts comprising:
obtaining at a public cloud domain, a request from a private cloud domain to the public cloud domain, the request being addressed to the public cloud domain using a first nondenominational address handle associated with the public cloud domain, wherein the first nondenominational address handle was previously generated by the public cloud domain and provided to the private cloud domain by the public cloud domain, and the first nondenominational address handle maps to an IP address of the public cloud domain to process the request;
determining, by the public cloud domain, a response to the request from the private cloud domain; and
returning a response to the private cloud domain from the public cloud domain, wherein the response is addressed to the private cloud domain using a second nondenominational address handle associated with the private cloud domain, the first and second nondenominational address handles are used instead of a respective IP address for the private cloud domain and the public cloud domain, and the second nondenominational address handle maps to an IP address of the private cloud domain to receive the response.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein an address translation agent on the private cloud domain runs in a virtual machine.
(Currently Amended) The non-transitory 
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the set of acts further comprise:
	implementing an onboarding process that deploys a multi-cluster manager and a cluster manager in the public cloud domain with an external IP address; and
	implementing an address translation agent on the private cloud domain.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the set of acts further comprising: 
	identifying an addition or removal of a node in the private cloud domain; and
	updating a master address mapping table in response to identifying the addition or removal of the node.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the set of acts further comprise pairing a first multi-cluster manager from the private cloud domain and a second multi-cluster manager from the public cloud domain to create a multi-cluster connection.
(Currently Amended) The non-transitory computer readable medium of claim 11, wherein the set of acts further comprise programming a load balancer with different port numbers, wherein the different port numbers correspond to different services.
(Previously Presented) A system comprising:
a storage medium having stored thereon a sequence of instructions; and
a processor that executes the sequence of instructions to cause the processor to perform a set of acts, the set of acts comprising: 
obtaining at a public cloud domain, a request from a private cloud domain to the public cloud domain, the request being addressed to the public cloud domain using a first nondenominational address handle associated with the public cloud domain, wherein the first nondenominational address handle was previously generated by the public cloud domain and provided to the private cloud domain by the public cloud domain, and the first nondenominational address handle maps to an IP address of the public cloud domain to process the request;
determining, by the public cloud domain, a response to the request from the private cloud domain; and

(Previously Presented) The system of claim 18, wherein the set of acts further comprise programming a load balancer with different port numbers, wherein the different port numbers correspond to different services.
(Previously Presented) The system of claim 18, wherein the set of acts further comprise pre-allocating the first nondenominational address handle in a master address mapping table in response to receiving the request from the private cloud domain, wherein the master address mapping table comprises at least one of a source availability zone ID, a destination availability zone ID, an IP address, a port number, or a translated handle.
(Previously Presented) The system of claim 18, wherein an address translation agent on the private cloud domain runs in a virtual machine.
(Previously Presented) The system of claim 18, wherein the set of acts further comprise pairing a first multi-cluster manager from the private cloud domain and a second multi-cluster manager from the public cloud domain to create a multi-cluster connection.
(Previously Presented) The system of claim 18, wherein the set of acts further comprise:
	implementing an onboarding process that deploys a multi-cluster manager and a cluster manager in the public cloud domain with an external IP address; and
	implementing an address translation agent on the private cloud domain.
(Previously Presented) The system of claim 18, wherein the set of acts further comprising: 
	identifying an addition or removal of a node in the private cloud domain; and
	updating a master address mapping table in response to identifying the addition or removal of the node.

associating a first address handle with a public cloud domain responder and a second address handle with a private cloud domain requester, wherein the first and second address handles correspond one or more IP addresses of one or more workload placement entities between the private cloud domain requester and the public cloud domain responder, wherein the first address handle was previously generated by the public cloud domain and is provided to the private cloud domain by the public cloud domain;
using the first address handle for implementing a first communication sent from the private cloud domain requester to the public cloud domain responder, wherein the first communication is sent to the one or more workload placement entities and then directed to a first IP address associated with the public cloud domain responder, and the first address handle maps to the first IP address associated with the public cloud domain responder; and
using the second address handle for implementing a second communication sent from the public cloud domain responder to the private cloud domain requester, wherein the second communication is sent to the one or more workload placement entities and then directed to a second IP address associated with the private cloud domain requester, and the second address handle maps to the second IP address associated with the private cloud domain requester.
(Currently Amended) The non-transitory computer readable medium of claim 25, wherein the one or more workload placement entities comprise load balancers and the set of acts further comprise programming a load balancer with different port numbers, wherein the different port numbers correspond to different services.
(Currently Amended) The non-transitory computer readable medium of claim 25, wherein the set of acts further comprise pre-allocating the first nondenominational address handle in a master address mapping table at the public cloud domain responder in response to receiving a request from the private cloud domain requester, wherein the 
(Currently Amended) The non-transitory computer readable medium of claim 25, wherein the set of acts further comprise pairing a first multi-cluster manager from the private cloud domain requester and a second multi-cluster manager from the public cloud domain responder to create a multi-cluster connection.
(Currently Amended) The non-transitory computer readable medium of claim 25, wherein an address translation agent on the private cloud domain requester runs in a virtual machine.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pp 8-11, filed on 5/03/2021, with respect to the rejection of claims under 35 U.S.C 103 are persuasive.  Accordingly, the rejection has been withdrawn and the prior art of records do not teach or suggest independent claims filed on 5/03/2021. 

Claims 1, 3-7, 10-29 are allowed. 
While the Examiner has thoroughly reviewed the claims and has not located any errors, Applicant is encouraged to independently verify that the claims contain no typographical errors and that all claim terms have proper antecedent basis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447

/KAREN C TANG/Primary Examiner, Art Unit 2447